Title: From Thomas Jefferson to Charles Jared Ingersoll, 27 October 1824
From: Jefferson, Thomas
To: Ingersoll, Charles Jared


Dear Sir
Monticello
Oct. 27. 24.
Your letter of the 21st found me in a commencement of convalescence after a severe illness of some weeks. I have given however to the pamphlet which accompanied it the best attention which my condition has permitted. the facts it has collected are valuable, encouraging to the American mind, and so far as they respect ourselves could give umbrage to none. but if a contrast with other nations were necessary or useful, it would have been more flattering had it come from a foreign hand. after the severe chastisement given by Mr Walsh in his American Register, to English scribblers, which they well deserved and I was delighted to see, I hoped there would be an end of this inter-crimination, and that both parties would prefer the course of courtesy and conciliation. and I think their considerate writers have since shewn that disposition; and that it would prevail if equally cultivated by us. Europe is doing us full justice; why then detract from her. it is true that the pamphlet, on winding up, disavows this intention; but in opposition to the fact of repeated sets made at England, and too frequent assumptions of superiority. it is true we have advantages, and great advantages over her in some of our institutions, and in some important conditions of our existence. but in so many as are assumed will be believed by ourselves only, and not by all among ourselves. it cannot be denied that we are a boasting nation. I repeat however that the work is highly consolatory to us, and that, with the indulgence of this single criticism, it merits all praise in it’s matter, style and composition.Mr Short and Mr Harris have truly informed you that I suffer to excess by an oppressive correspondence. the decays of age have so reduced the powers of life with me, that a greater affliction can scarcely be imposed on me than that of writing a letter. I feel indeed that I must withdraw from the labors of this duty, even if it loses me all my friends. my affections for them undergo no diminution, but the laws of the animal economy take from me this means of manifesting it. be pleased to accept the assurance of my high respect and esteem.Th: Jefferson